Case 16-12486 Doc 54 Filed 01/24/19 Entered 01/24/19 15:39:16 Main Document Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT

                              EASTERN DISTRICT OF LOUISIANA

   IN RE:                                               :       CASE NO. 16-12486
                                                        :
   CRESCENT CITY SCAFFOLD, LLC                          :       SECTION “B”
                                                        :
                                                        :
   DEBTOR                                               :       CHAPTER 7

                                   MOTION TO COMPROMISE

          NOW INTO COURT, through undersigned counsel, comes David V. Adler, Chapter

   7 trustee of the captioned estate (“Trustee”), who respectfully represents:

                                   Jurisdiction, Venue, and Parties

          1.     The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

   Code on October 10, 2016.

          2.     Applicant is the duly appointed trustee of the bankruptcy estate of the

   above-named Debtor and is now acting as such trustee.

          3.     The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

   1334. This is a core proceeding under 28 U.S.C. §157(b)(2). Venue of this case and this motion

   is proper in this district under 28 U.S.C. §§ 1408 and 1409. This motion is governed by Rule

   9019 of the Federal Rules of Bankruptcy Procedure.

                                 Factual Background/Compromise

          4.     In reviewing the financial records of the Debtor, the Trustee identified Orrill &

   Beary, LLC a/k/a Beary & Oaks, LLC (the “Defendant”) as having received a payment of

   $10,335 subsequent to the Petition Date (“Post-Petition Transfer”).




   3282072-1
Case 16-12486 Doc 54 Filed 01/24/19 Entered 01/24/19 15:39:16 Main Document Page 2 of 4



          5.     On October 9, 2018, the Trustee commenced an Adversary Proceeding in this

   Court styled as David v. Adler, Trustee v. Orrill & Beary, LLC a/k/a Beary & Oaks, LLC, Adv.

   Proc. No. 18-1124 (“Adversary Proceeding”).

          6.     Subsequent to the filing of the Adversary Proceeding, the parties through counsel

   have discussed the claim and the potential defenses by Defendant. After negotiations, the parties

   have agreed to compromise the matter as follows: (i) Defendant shall make a one-time lump sum

   payment of $8,268 (80% of the total principal amount claimed) subject to this Court's approval,

   (ii) and the Trustee shall dismiss the Adversary Proceeding with prejudice once the compromise

   order becomes final.

          7.     Payment shall be made to the Trustee within 20 days of the entry of the order

   approving compromise.

                                             Basis for Relief

          8.     Bankruptcy Rule 9019(a) provides that “on motion by the trustee and after notice

   and a hearing, the court may approve a compromise and settlement.” Fed. R. Bankr. P. 9019(a).

          9.     Under applicable Fifth Circuit law, the proposed settlement agreement should be

   approved as long as it is “fair and equitable and in the best interest of the estate.” Conn. Gen. Life

   Ins. Co. v. United Cos. Fin. Corp. (Matter of Foster Mtg. Corp.), 68 F.3d 914, 917 (5th Cir.

   1996). In determining whether the proposed settlement agreement meets this standard, this

   Court should consider the following factors:

          (a)     the probability of success in litigation, with due consideration for the uncertainty
                  in fact and law;

          (b)     the complexity and likely duration of the litigation and any attendant expense,
                  inconvenience and delay; and




                                                   -2-
Case 16-12486 Doc 54 Filed 01/24/19 Entered 01/24/19 15:39:16 Main Document Page 3 of 4



             (c)   all other facts bearing on the wisdom of the compromise, including, among other
                   things, the best interest of creditors with proper deference to their expressed
                   views, and whether the settlement was negotiated at arm’s length.

   See Official Comm. of Unsecured Creditors v. Cajun Elec. Power Coop., Inc. (Matter of Cajun

   Elec. Power Coop., Inc.), 119 F.3d 349, 356 (5th Cir. 1997) (citations omitted).

             10.   The Trustee believes that a compromise on these terms should be approved by

   the Court because it is fair and equitable and in the best interest of the estate. The proposed

   compromise provides the estate with an immediate payment of 80% of the total amount of

   principal claimed in the Adversary Proceeding without the need for further litigation over the

   claims.

             11.   The proposed compromise was the result of arm’s-length negotiations by

   sophisticated parties, and effectuates a speedy and just resolution of all matters and disputes

   between the parties relating to the Transfers. The proposed compromise also places due

   consideration on the probability of success by the Trustee in obtaining a more favorable

   outcome for the creditors of the estate should these matters proceed to litigation and trial, and

   particularly takes into consideration the expense and delay associated with a litigation of the

   disputed issues.

             WHEREFORE, the Trustee respectfully requests entry of an order: (a) approving the

   compromise on the terms and conditions set forth herein; (b) authorizing the Trustee to take all

   necessary steps to implement the compromise, including the authorization to execute such

   documents and agreements as may be necessary to give the compromise full force and effect; and

   (c) granting such other and further relief as this Court deems just and proper.




                                                   -3-
Case 16-12486 Doc 54 Filed 01/24/19 Entered 01/24/19 15:39:16 Main Document Page 4 of 4




                                               Respectfully submitted,

                                               CHAFFE McCALL, LLP
                                               2300 Energy Centre
                                               1100 Poydras Street
                                               New Orleans, Louisiana 70163-2300
                                               Telephone: (504) 585-7000
                                               Fax: (504) 585-7075


                                               By: /s/ Fernand L. Laudumiey, IV
                                                 David J. Messina, #18341
                                                 Fernand L. Laudumiey, IV, #24518




                                         -4-
